Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Allowable Subject Matter
Claims 1 – 8, 10, 15 – 21, 30, 31 are allowed. The following is the Examiner’s statement of reasons for allowance: The present invention is directed to "FUNCTIONAL OCT DATA PROCESSING"

Regarding independent claim 1, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: calculating a rolling window correlation between a sequence of B-scans that is based on the OCT image data and stimulus indicators in the sequence of stimulus indicators by: calculating, for each stimulus indicator, a product of the stimulus indicator and a respective windowed portion of the sequence of B-scans comprising a B-scan which is based on a portion of the OCT image data generated while the retina was being stimulated in accordance with the stimulus indicator, and combining the calculated products to generate the indication of the response of the retina to the light stimulus.

Regarding independent claim 4, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: calculating a rolling window correlation between a sequence of B-scans that is based on the OCT image data and at least some of the stimulus indicators in the sequence of stimulus indicators by calculating, for each stimulus indicator, a correlation between stimulus indicators in a window comprising the stimulus indicator and a predetermined number of adjacent stimulus indicators, and B-scans of the sequence of B-scans that are based on a portion of the OCT image data generated while the retina was being stimulated in accordance with the stimulus indicators in the window; and generating the indication of the response of the retina to the light stimulus by combining the calculated correlations.

Regarding independent claim 30, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: calculating a rolling window correlation between a sequence of B-scans that is based on the OCT image data and stimulus indicators in the sequence of stimulus indicators; and using the calculated correlation to generate image data defining an image which indicates at least one of: the response of the scanned region of the retina to the light stimulus as a function of time; one or more properties of a curve defining the response of the scanned region of the retina to the light stimulus as a function of time; and a spatial variation, in the scanned region of the retina, of one or more properties of the curve defining the response of the scanned region of the retina to the light stimulus as a function of time, the spatial variation being overlaid on an en-face representation of at least a portion the retina which includes the scanned region.

Dependent claims of the allowed claims above are also allowed as a result of their dependencies to said claims.

Specifically, the closest prior art, van Hemert, Jano (US-20170032502-A1, hereinafter simply referred to as Van Hemert) has been overcome by Applicant's teaching as cited above.
___________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666